Per Curiam.

Respondent was admitted to practice law in the Second Judicial Department on March 11, 1931. The charge of professional misconduct lodged against him is based upon the payment of an unlawful gratuity to an agent of the United States Internal Revenue Service, who was conducting an audit of respondent’s personal income tax returns. Respondent was convicted on his plea of guilty to the crime of paying an- unlawfui gratuity to a.public official and was sentenced by the United States District Court to prison for a period of 6 months and was fined the sum of $4,000. The fine was fully paid and respondent served 2 months of the prison term.
At the hearing respondent admitted the allegations of the petition and offered a plea in mitigation. The Referee sustained the charge and the report is hereby confirmed. The proven charge against respondent constitutes serious professional misconduct (Matter of Friedman, 37 A D 2d 81; Matter of Goldstein, 36 A D 2d 271). In determining the punishment to be imposed, we give consideration to the fact that this appears to be an isolated incident in an otherwise unblemished career spanning a period of 40 years, and that the incident occurred at a period in respondent’s life when he was undergoing other personal hardships. Accordingly, under these circumstances, we have limited the period of suspension from practice to a period *20of four months. (Matter of Nelson, 42 A D 2d 17; Matter of Rosen, 35 A D 2d 45.)
Stevens, P. J., Markewich, Murphy, Lane and Tilzer, JJ., concur.
Respondent suspended from practice as an attorney and counselor at law in the State of New York for a period of four months, effective July 5, 1973.